Opinion by
Mr. Justice Schaffer,
This is part of the litigation growing out of differences between members of St. Michael’s Greek Catholic Church, other phases of which have been before us in Chrapko v. Kobasa, 271 Pa. 447, and Bungar v. St. Michael’s Greek Catholic Church, 272 Pa. 402, supra.
There is a mortgage on the church for $7,000, held by the Butler County National Bank; it also holds two judgments aggregating $2,500, which are liens on the church property.
Peter Poniatishin, administrator of the Greek Catholic Church in the United States, presented his petition to the court below, praying for an order directing the Butler County National Bank to assign its mortgage, and the accompanying bond, together with the judgment entered on it, to him, on payment of debt, interest and costs; the bank filed an answer denying the right to the relief sought, the court refused to make the order, and petitioner has appealed.
Counsel for appellant, in their argument, admit the cases are rare where the court will order a mortgagee, on payment of the debt it secures, to assign a mortgage; and this is certainly not one of them, for a most sufficient reason. John Bungar and others, trustees of the church, presented a similar petition, praying for a like order, coupled with a statement of their intention to pay the entire indebtedness of the church, which would *442include the bank’s two judgments; there was not only-no such offer from appellant, so far as payment of the judgments is concerned, but, in answer to Bungar’s petition, appellant denied the validity of the additional judgments held by the bank. It would be a manifest injustice to the bank to require it to turn over its first mortgage to one who denies the validity of other and junior liens held by it.
The order is affirmed at the cost of the appellant.